TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00786-CV


John Byram, Individually, and as Independent Executor of the Estate of
Sally Anne Dillingham Byram, Deceased; and Sam Perry and
Gary Ackers as Co-Trustees of the Byram Marital Trust, Appellants

v.

Maryanna Brooke Byram Davenport, Individually and as Next Friend for
Charlotte Sally Davenport and Chloe Christina Davenport, Minors, and
Derivatively on Behalf of The Sally Anne Dillingham Byram Marital Trust; et al., Appellee




FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. C-1-PB-10-001710, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants have filed an unopposed motion to dismiss this appeal, explaining that
"Appellants and Appellees have fully settled all matters between them and Appellants no longer
desire to pursue this appeal."  We grant appellants' motion and dismiss the appeal.  See Tex. R. App.
P. 42.1(a)(1).

						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed on Appellants' Motion
Filed:   June 24, 2011